The opinion of the court was delivered by
Gibson, C. J.
— The plaintiffs below brought their ejectment on an equitable title, derived from an agreement of purchase by the father of the parties on both sides. The father had died; his children had agreed to let their mother have the estate during her life; and she had agreed to pay the debts out of the personalty. She had consumed it, and died, leaving them unpaid. The defendants had gone into possession, under a lease from her; paid the residue of the purchase money, under the pressure of an ejectment, and received a legal conveyance from the vendor, whose place they were thus compelled to take. Would a chancellor compel them to convey to the other children, before they had been reimbursed their advances ? A simple statement of the case shows he would not. The legal title would, however, be a security for no more than the purchase money with interest, and the costs of the former ejectment.
Judgment reversed.